Opinion by
Mr. Justice Mitchell,
The appellant is one of the obligors in the bond, and though she says in her petition that the debt was Gill’s and not hers, yet the facts are so meagrely stated, that we do not know whether she was one of the borrowers of the money or merely a surety, or whether she gave any consideration for the release or not. It does not affirmatively appear therefore that she is entitled to relief on the merits, and technically the case is clearly against her. Judgment was entered on the bond by Brown as administrator of the obligee. In strictness, the bond being given to Sharp as guardian, eo nomine, his administrator had no title to meddle with it, but as his action in entering judgment upon it was in furtherance of the guardian’s duty, and for the protection of the cestuis que trust, it is valid and must be sustained in equity. But when his action went beyond this, and assumed to release the lien of the judgment, in derogation of the interests of the cestuis que trust, it took a very different aspect. There was a patent defect of authority to release, of which all parties dealing with it were bound to take notice. It is not material that the same person was plaintiff and releasor, for the record showed the right in which the judgment was entered, upon a bond to Sharp as g'uardian, and was notice that plaintiff was not the successor of Sharp in that trust. In this respect the case differs entirely from Harner’s Appeal, 94 Pa. 489, for there the satisfaction was entered regularly on the record by one who prima facie had authority to do it, and all that this court decided was that one who loaned money on the fajth of the satisfaction, was entitled to rely on the record, and was not bound to inquire about secret equities of which he had no knowledge. Here the equity of the cestuis que trust was patent on the face of the record, and all persons were bound to take notice of the want of authority to release it.
Judgment affirmed.